           Case 7:19-cv-04900-KMK Document 19 Filed 02/26/20 Page 1 of 2



UNITED STATES DISTRIC               COURT
SOUTHERN DISTRICT OF                EW YORK



 STRIKE 3 HOLDINGS, LLC,

                                   laintiff,
                                                                No. 19-CV-4900 (KMK)
                         -v-
                                                             ORDER TO SHOW CAUSE
 DOUGLAS DRAYGOH,

                                   efendant.


KENNETH M. KARAS , United States District Judge:

        On December 27, 20 I 9,     efendant applied for a Certificate of Default from the Clerk of

Court. The Clerk of Court subs quently issued a Certificate of Default. (See Dkt. No. 18.)

However, for the Court to sched le a default hearing and issue a default judgment, Plaintiff must

file a number of other papers in ddition to the Certificate of Default, including (1) a proposed

default judgment; (2) a statemen of damages; (3) an attorney ' s affidavit setting forth (i) why a

default judgment is appropriate, ncluding a description of the method and date of service of the

original summons and Complain , (ii) whether, if the default is applicable to fewer than all

Defendants, the Court may appr priately order a default judgment on the issue of liability and/or

damages prior to the resolution o the entire Action, (iii) the proposed damages and the basis for

each element of damages includi g interest, attorney ' s fees, and costs, and (iv) legal authority for

why an inquest would be unnece sary; (4) copies of all pleadings; and (5) a copy of the affidavit

of service of the original summo s and Complaint. (See The Honorable Kenneth M. Karas ' s

Individual Rules of Practice for   efault Judgment Proceedings, dated August 14, 2019.) Some

or all of these required papers ha e not been filed , and the Action is unable to proceed to a

default hearing or judgment with ut them.
          Case 7:19-cv-04900-KMK Document 19 Filed 02/26/20 Page 2 of 2



        Accordingly, it is hereb

        ORDERED that Plainti        shall file the materials referenced above within 30 days of the

date of this Order. The Court      ay dismiss this case without further notice in the event that the

papers are not timely filed or g od cause for the delay is not shown. See Armstrong v. Guccione,

470 F.3d 89, 103 n.1 (2d Cir. 2 06) (noting that "a federal district court has the inherent power to

dismiss a case sua sponte for fai ure to prosecute" (citing Link v. Wabash R.R. Co., 370 U.S. 626

630-32 (1962)).

SO ORDERED.

DATED:         February "l<"o , 20 0
               White Plains, Ne York
                                                     KE    TH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
